Citation Nr: 9903914	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-24 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for post-operative 
cancer of the face.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for inner ear 
disability, residuals of otitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, and spouse

ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran retired in December 1994, after completing more 
than 28 years of active military service.  

This appeal arises from a July 1995 notice of disagreement 
(NOD), and August 1995 substantive appeal.

The issues of entitlement to service connection for Meniere's 
disease, and service connection for inner ear disability, 
residuals of otitis, are the subject of a remand contained 
herein.  


FINDINGS OF FACT

1.  The veteran was treated for complaints of heart 
palpitations, and chest pain in service; extensive testing 
did not reveal any organic heart disease or disability.  

2.  Post-service there is no competent medical evidence of 
organic heart disease or arrhythmia disability.  

3.  There is no competent medical evidence that the veteran 
currently has residual disability related to removal of 
lesions from the left cheek and right ear in service, or 
cancer of skin of the face.  


CONCLUSIONS OF LAW

1.  The appellants claim for service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

2.  The appellants claim for service connection for post-
operative cancer of the face is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.


Heart Disorder

Factual Background

Service medical records disclose an extensive history of 
complaints of heart palpitations and chest pain.  The veteran 
underwent testing and evaluation, including ECG's 
(electrocardiograms), however, ultimately there was no 
confirmed diagnosis of heart disease or disability.  In 1990 
exercise tolerance testing was negative for disease or 
disability, and Holter monitoring showed no significant 
dysrhythmia identified.  

VA general medical examination in December 1994, included 
chest X-ray study and ECG.  The veteran reported that in 1970 
he had random skipping heart rhythm and was told of some sort 
of sinus rhythm.  He had Holter monitors and ECG's.  
Sometimes the change in heart rhythm came on with exercise, 
but it was not severe and did not cause any other 
disabilities, such as shortness of breath.  He had not been 
on any medications, and his physicians did not believe that 
he had a cardiovascular problem.  Cardiovascular system 
examination showed no pertinent abnormality.  The ECG showed 
normal sinus rhythm with sinus arrhythmia.  The diagnosis was 
possible premature contractions, probably benign; no evidence 
of serious cardiovascular disease; symptoms still current.

The veteran, in hearing testimony in September 1995, reported 
that he suffered with heart palpitations 2 to 3 times a week, 
that were very severe and well documented in his service 
medical records.  He noted that he had received no treatment 
for the disorder, Transcript (T.) pp. 3 and 4.  

In October 1995 the veteran was referred for cardiac 
disability assessment.  A background was recorded of the 
veteran's complaints of heart palpitations.  Physical 
examination was negative.  Chest X-ray studies and an ECG 
were performed.  The examination impression was isolated 
ventricular extrasystole, suppressed by exercise.  The 
examiner noted no clinical, radiologic, electrocardiographic, 
or echocardiographic suggestion of structural heart disease.  
Further, the examiner observed that "[i]diopathic 
ventricular extrasystoles constitute a common form of cardiac 
arrhythmia and are best left untreated, which has been the 
case here."  


Analysis

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

The Board has no doubt about the veteran's good faith in 
bringing a claim, and the record in this case illustrates 
that he had actual reason to be concerned about whether he 
has a cardiovascular disability.  The question before the 
Board, however, is whether his claim is well grounded as a 
matter of law.  The answer is that it clearly is not at this 
time.  The record is plain that there is no current diagnosis 
of heart disease or disability.  For the limited purpose of 
determining whether a claim is well grounded, evidentiary 
assertions must be accepted as true.  Thus, the Board must 
accept the appellant's assertions concerning his symptoms; 
however, for purposes of determining whether he has met his 
burden of meeting the first element of a well grounded claim, 
i.e. evidence that he currently has heart disease or 
disability, he is not shown to be medically qualified to 
render such an opinion concerning the ultimate diagnosis of 
his problem.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only those with medial expertise are competent to diagnosis a 
disability, and the record in this case does not show that an 
medical provider has diagnosed an organic cardiovascular 
disability.  There is no showing that the idiopathic 
ventricular extrasystoles noted recently produce any 
disability.  It was specifically described as benign. 

Only service-connected "disability resulting from personal 
injury suffered or disease contracted" is entitled to 
compensation under 38 U.S.C.A. § 1110.  Winn v. Brown, 8 Vet. 
App. 510 (1996)  Here, the veteran's service medical records 
and the cardiac disability evaluation in October 1995 
specifically point out that the veteran does not have any 
cardiac disease, and the arrhythmia is essentially benign, 
and untreated.  Further, arrhythmia is not subject to the 
presumption of a chronic disease.  In the absence of 
competent medical evidence of a current disability his claim 
is not well grounded.  In passing the Board notes that the 
current rating for ventricular arrhythmia uses METS 
(metabolic equivalents) as a basis of comparison of 
disability, and METS implies organic heart disease, however, 
the record is clear that the veteran does not have organic 
heart disease.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).

Skin Cancer

Factual Background

Service medical records show that in February 1984 the 
veteran was treated  with liquid nitrogen for a 2-millimeter 
lesion on his left cheek.  On follow-up in March, for 
assessment, there was a question mark.  He was treated for 
mixed acne of the face in July 1985, and in May 1987 he had 
actinic keratosis on the top of the right ear, treated with 
liquid nitrogen.  

At the VA general medical examination in December 1994, the 
veteran's history of facial skin "cancer" was noted.  He 
reported that about 10 years before a spot appeared on his 
left cheek.  The lesion was removed with liquid nitrogen, the 
lesion healed completely and had not bothered him since.  No 
biopsy was performed, but his dermatologist believed that he 
did, indeed, have a form of skin cancer at that time.  
Examination of the left cheek was without a discernable scar, 
and the skin was essentially normal.  The diagnosis was 
history of skin cancer, removed from the left cheek, no 
residua.

The veteran in hearing testimony in September 1995, reported 
that while he currently did not have any residuals of the 
cancer removed from his face, he was concerned that it may 
recur, and he would like it on record, and to be service-
connected for that condition.  


Analysis

Under the law, the simple incurrence of a disease or injury 
service does not, in and of itself, provide a basis for 
service connection.  Service connection may only be granted 
where the disease or injury in service is causally related to 
some ascertainable current residual disability.  It is clear 
that the veteran had a lesion on his left cheek in 1984 that 
was treated with liquid nitrogen.  Similarly, he was treated 
in service for an actinic keratosis on the right ear in 1987.  
The veteran reports that he was told by a dermatologist that 
he had skin cancer; however, such hearsay medical evidence 
does not constitute medical evidence necessary for a well-
grounded claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In essence, the appellant seeks to well-ground his claim upon 
the fact that he was treated for a lesion on his left cheek 
as well as for actinic keratosis on the right ear in service, 
and he believes it should be service connected in case these 
recur.  Under the law, however, service connection may only 
be granted where there is current identifiable disability.  
There is no authority to grant service connection at this 
time based upon the assertion or the theory that at some 
future point in time a disability may exist.  In this case, 
the record plainly lacks competent medical evidence of a 
current disability.  There is not even evidence of a residual 
scar from the treatment in service.  The record also lacks 
competent evidence of a casual link between such a disability 
and disease or injury of service origins.  Absent these 
elements, the claim is not well grounded.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).

The Board notes that nothing in this decision would preclude 
the veteran from reapplying for service connection in the 
future with competent evidence of a current cardiovascular or 
"post-operative cancer of the face" disability and of a 
link between such a disability and service.


ORDER

Service connection for a heart disorder is denied.

Service connection for post-operative cancer of the face is 
denied.


REMAND

Service medical records show an extensive history of vertigo.  
Pertinent tests and studies were essentially normal.  There 
were diagnoses of labyrinthitis.  When the VA examined the 
veteran in December 1994, the diagnosis was vertigo, believed 
to be due to inner ear labyrinthitis and associated otitis.  

A rating action in June 1995 denied service connection for 
Meniere's disease, and inner ear disability, otitis residual.

The veteran was re-evaluated by the VA in November 1995.  The 
impression was recurring vertigo.  The physician noted that 
the veteran's symptoms were not typical of Meniere's, but 
could represent a variant of Meniere's.  The physician added 
that there may be a component of allergic Meniere's syndrome 
versus benign positional vertigo component as well.  The 
examiner went on to state that he was not convinced that 
adequate workup for his problem had been accomplished and 
hence:

I believe no long term disability or 
compensation should be awarded.  I believe he 
should have a trial of vestibular exercise . 
. . . I also believe that significant allergy 
workup with treatment may help the dizziness 
as there is an association with allergies and 
Meniere's syndrome in some patients.

The RO, by rating action in February 1996, granted service 
connection for recurring vertigo, rated 10 percent disabling 
under Diagnostic Code (DC) 6204 (chronic labyrinthitis).  
This code provides a 10 percent rating for moderate, and a 30 
percent rating for severe vertigo.  The rating memorandum 
continued the denial of service connection for Meniere's 
disease, and no longer listed the inner ear disability, 
otitis residual, although it continued to be shown as an 
issue in the February 1996 supplemental statement of the case 
(SSOC).  The discussion of the grant of service-connection 
for vertigo in the SSOC did not address the denial of service 
connection for inner ear disability.  As labyrinthitis is a 
middle ear disorder, it not clear what happened to the claim 
for service connection for inner disability, residuals of 
otitis.

In light of the above, the Board finds further development is 
warranted.  The record shows that a VA examiner recommended 
additional testing to identify the nature of the current 
disability that has not been accomplished.  The record also 
discloses that procedurally, the adjudication thus far does 
not appear to have addressed all the matters raised by the 
veteran's claim.  The classification of the service-connected 
disability has very significant rating implications.  While 
the rating provided under DC 6204 range only to 30 percent, 
the diagnostic codes for Meniere's syndrome (DC 6205), 
provide rating ranging up to 100 percent.  The medical 
evidence of record leaves open important questions as to the 
classification of the service connected disability, including 
whether there is other disability that should be service 
connected, that can only be resolved with further 
development.  As noted above, it is not clear whether service 
connection has been denied for otitis, as either otitis media 
or otitis interna, to include service connection for inner 
ear disability.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  In order to fulfill its statutory 
duty to assist the veteran and adequately develop his claim, 
and to cure the procedural defect, the Board finds that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 19.9 (1998).  Accordingly, 
the case is remanded to the RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion as to the underlying cause for 
his vertigo, including whether or not 
Meniere's disease is present, would be 
helpful.  All records of medical 
treatment for the veteran since November 
1995, private, military, or VA, should be 
secured and associated with the claims 
file.

2.  The RO should take appropriate action 
to provide the veteran with a VA 
examination to determine the nature and 
severity of the underlying disability or 
disabilities producing vertigo.  The 
physician must address the recommendation 
of the November 1995 VA examiner that 
additional diagnostic testing should be 
performed.  The VA physician should 
either request that testing, or 
additional testing, if deemed 
appropriate, or provide an explanation on 
the record as to why that testing is not 
warranted.   Upon completion of the 
examination, any testing and a review of 
the record, the physician should address 
the following questions:

(a) What is the correct diagnostic 
classification of the disability or 
disabilities producing the veteran's 
vertigo?  The physician should 
specifically address whether or not 
Meniere's syndrome, including any 
variant, is present.

(b)  With regard to each such disability 
producing vertigo, the examiner should 
provide an opinion as to the degree of 
medical probability that such disability 
is causally related to service or to the 
disability for which service connection 
has been granted.

If either question can not be answered 
without resort to speculation, the 
examiner should so indicate.  The 
physician is also free to address any 
other pertinent matters are raised by 
these questions that the physician 
believes would assist the Board in 
adjudicating the claim.

3.  The RO should make a determination as 
to whether the grant of service 
connection for labyrinthitis impacts on 
the issue of service connection for inner 
ear disability, residuals of otitis, and 
if not, the denial of inner ear 
disability, residuals of otitis must be 
fully explained, to include a specific 
rating as to the claim for service 
connection for otitis and whether the 
issue is in fact well-grounded.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

